Case 2:19-cv-00134-LGW-BWC Document 50 Filed 07/29/20 Page 1 of 2


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 10:10 am, Jul 29, 2020
Case 2:19-cv-00134-LGW-BWC Document 50 Filed 07/29/20 Page 2 of 2
